Citation Nr: 0947763	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-03 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a hysterectomy.

2.  Entitlement to service connection for a hysterectomy.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a hip disability.

4.  Entitlement to service connection for a hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from July 1978 to July 1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Denver, Colorado, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.

Among the issues considered by the RO was entitlement to 
service connection for abdominal pain and for 
gastroesophageal reflux disease (GERD).  The Veteran listed 
these as separate issues, indicating initially that some pain 
was related to her gynecological problems.  However, in 
January 2007 correspondence, her discussion of her symptoms 
of abdominal pain makes clear that she is referring to GERD 
symptomatology.  The RO granted service connection for GERD 
in a July 2007 rating decision, resolving the appeal on that 
issue.  This decision also resolved the appeal with regard to 
service connection for abdominal pain.  To the extent that 
any complaints were related to gynecological issues, they are 
addressed as part of the claim of service connection for a 
hysterectomy.

The issue of service connection for a hip disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

1.  Service connection for a hysterectomy was denied in an 
unappealed December 1998 rating decision, on the ground that 
the procedure was elective in nature.

2.  Evidence received since December 1998 was not previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, relates to an 
unestablished fact, and raises the reasonable possibility of 
substantiating the claim.

3.  A hysterectomy performed in service was an alternative to 
more conservative treatment measures for gynecological 
conditions.

4.  Service connection for hip pain was denied in an 
unappealed December 1998 rating decision on the ground that 
no current disability was shown.

5.  Evidence received since December 1998 was not previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, relates to an 
unestablished fact, and raises the reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of service connection for a hysterectomy.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  The criteria for service connection for a hysterectomy 
have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  New and material evidence has been received to reopen a 
claim of service connection for a hip disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  New and Material Evidence

Rating actions from which an appeal is not timely perfected 
become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A 
final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Service connection for a hysterectomy was most recently 
denied in an unappealed December 1998 rating decision on the 
ground that the procedure was elective.  Service connection 
for a hip disability was denied in the same rating decision, 
based on a finding that no current disability was shown.

With regard to the hysterectomy, in January 2007 the Veteran 
submitted a statement reporting that her hysterectomy was 
undertaken on the advice of a doctor, after repeated attempts 
at more conservative treatment.  The Veteran's statements 
regarding her discussions with her doctors were not 
previously of record, and bear directly upon the basis for 
the denial by disputing the characterization of the surgery 
as elective.  The Veteran is competent to report her medical 
history and relate the findings of doctors.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the Veteran's 
January 2007 statement is new and material, reopening of the 
claim of service connection for a hysterectomy is warranted.

With regard to hip pain, the Veteran has submitted copies of 
post-service treatment records showing complaints of and 
treatment for bilateral hip problems.  She has also 
subjectively reported ongoing hip pain; she is competent to 
report her current symptoms, as they are observable even in 
the absence of specialized training and knowledge.  This 
evidence was not available at the time of the December 1998 
rating decision, and was not considered by VA at that time.  
Further, this new medical and lay evidence is material in 
that it directly addresses the unestablished fact of a 
current disability and raises the reasonable possibility of 
substantiating the claim.  Reopening the claim of service 
connection for a hip disability is warranted.

III.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).

While in service, the Veteran experienced pelvic pain from a 
variously diagnosed gynecological problem.  Service treatment 
records reflect that conservative measures were undertaken to 
resolve her problems, but these were unsuccessful.  Doctors 
suspected adenomyosis and endometriosis, but these were 
possible diagnoses based on clinical observation, and not on 
testing.  The Veteran continued to experience pelvic pain and 
discomfort, and in August 1992, the Veteran expressed her 
desire for surgery in an attempt to resolve her discomfort.  
The notes from the treating doctor clearly demonstrate that 
although the Veteran did desire the surgery instead of 
further conservative treatment, she reached her final 
decision in consultation with doctors, who agreed that this 
was a realistic avenue of treatment.  She also was adamant 
that her ovaries were to be preserved.  A total vaginal 
hysterectomy was performed in October 1992.  The operative 
report and pathology showed that in fact there were no 
significant abnormalities of the uterine corpus.  However, 
complaints of pelvic pain did resolve, until a recurrence in 
1997.

The evidence is clear that the Veteran underwent an in-
service hysterectomy as treatment for ongoing complaints of 
pelvic pain.  While she did choose to have the surgery 
instead of some alternative form of treatment, the 
hysterectomy was a medically feasible and advisable treatment 
option.  The surgery was not elective in the sense that it 
was undertaken for reasons unrelated to health or vitality.  
This was not solely a birth control measure; it was a valid, 
if only partially successful, treatment for a currently 
diagnosed gynecological condition.  The fact that the 
suspected underlying condition was not confirmed after 
surgery is unfortunate, but is, in the final analysis, 
completely irrelevant with respect to whether service 
connection is warranted.  The Veteran had a hysterectomy 
while on active duty to treat an ongoing medical problem, and 
did so with the advice and consent of her doctors.  

Accordingly, service connection for a hysterectomy is 
warranted.


ORDER

]New and material evidence having been received, the claim of 
service connection for a hysterectomy is reopened.

Service connection for a hysterectomy is granted.

New and material evidence having been received, the claim of 
service connection for a hip disability is reopened.


REMAND

A remand is required in connection with the claim of service 
connection for a hip disability, in order to comply with VA's 
duty to assist.

Service treatment records show treatment for tendinitis of 
the right hip.  The left hip was not involved.  Current 
treatment records, however, refer to left hip and bilateral 
hip problems.  The Veteran does not appear to have specified 
whether she is claiming service connection for one or both 
hips.  On remand, she should be asked to clarify her claim.

Additionally, a VA examination is required in order for a 
clear diagnosis of any current hip disability and to obtain a 
medical opinion regarding the relationship of any current 
diagnosis to in-service right hip treatment.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask her to 
clarify her claim of service connection 
for a hip disability.  Specifically, is 
she claiming serviced connection for a 
left, right, or bilateral hip disability?

In the absence of a response from the 
Veteran, the Ro should proceed as if a 
bilateral hip disability is claimed.

2.  Schedule the Veteran for a VA Joints 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  The examiner should identify 
any current disability of the left and/or 
right hip, and should offer an opinion as 
to whether any such disability is at least 
as likely as not related to service; 
including to in-service treatment for 
right hip pain.

3.  Readjudicate the claim on appeal.  If 
any benefit sought remains denied, issue 
an SSOC and provide the Veteran and her 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless she is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


